Citation Nr: 1647529	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  15-23 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 27, 2010 and in excess of 50 percent from April 27, 2010 to February 10, 2015.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than February 11, 2015 for established eligibility to Dependents' Educational Assistance (DEA).


ATTORNEY FOR THE BOARD

Arif Syed, Counsel




INTRODUCTION

The Veteran had active service from June 1944 to April 1948.  Service during World War II and receipt of the Purple Heart is indicated by the record. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

Regarding the Veteran's claim for TDIU, he contends that he is unable to obtain substantial and gainful employment due to his service-connected PTSD.  See, e.g., the Veteran's claim for TDIU dated June 2013.  As such, his TDIU claim is part and parcel of his claim for an increased rating for PTSD.  See Rice v. Shinseki, App. 447 (2009).  The Board further notes that the Veteran is currently in receipt of a 100 percent disability rating for PTSD from February 11, 2015.  Moreover, as will be discussed in detail below, the Board finds that the Veteran's PTSD warrants a 100 percent disability rating during the entire period under consideration.  Therefore, as will also be discussed in detail below, the Veteran's TDIU claim is moot.

In a statement dated June 2015, the Veteran appeared to contend that he was entitled to an award of TDIU when entitlement to DEA benefits was awarded in the April 2015 rating decision, and that the absence of an award for TDIU in the rating decision was "clear and unmistakable error."  However, as discussed above, the Board is awarding a 100 percent disability rating for the Veteran's PTSD for the entire period under consideration which renders the TDIU claim moot.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's PTSD symptoms have more nearly approximated total occupational and social impairment. 

2.  As a 100 percent ("total") schedular rating for PTSD will be awarded for the entire rating period based in part on a finding of total occupational impairment, leaving no rating period where the schedular rating is "less than total," the issue of entitlement to a TDIU is rendered moot for the entire rating period.

3.  As a 100 percent ("total") schedular rating for PTSD will be awarded for the entire rating period, entitlement to DEA benefits arose on September 10, 2008, the effective date of the Veteran's award of benefits for PTSD.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 100 percent disability rating for PTSD is met for the rating period from September 10, 2008 to February 10, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2016). 

2.  The question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2016). 

3.  The criteria for an effective date of September 10, 2008 and no earlier for the grant of DEA benefits have been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2014); 38 C.F.R. § 21.3021 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for PTSD, entitlement to TDIU, and entitlement to an earlier effective date for the award of DEA benefits.  In the interest of clarity, the Board will discuss certain preliminary matters. The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

The issue of entitlement to an increased rating for PTSD has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the favorable outcome of the appeal, which is a full grant of benefits sought (i.e., a 100 percent ("total") schedular disability rating for PTSD), the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Additionally, as there remains no question of law or fact to decide regarding TDIU because there remains no rating "less than total" for TDIU eligibility as required by 38 C.F.R. § 4.16, the issue of entitlement to a TDIU will be dismissed as moot; therefore, there is no need to discuss how VA fulfilled the duties to notify and assist with respect to that issue.

Also, with regard to the appeal for an earlier effective date for DEA, the Veteran's initial claim for DEA has been granted, and the claim as it arose in its initial context has been substantiated.  Therefore, additional VCAA notice is not required because the initial intended purpose of the notice has been served. 

The duty to assist provisions of the VCAA have been met.  The claims folder contains service treatment records (STRs) and all relevant VA treatment records. The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  Therefore the Board will adjudicate the Veteran's claims.

Higher evaluation for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

The Veteran's PTSD is rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 prior to April 27, 2010, 50 percent disabling from April 27, 2010 to February 10, 2015, and 100 percent thereafter. 

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in April 2016; therefore the claim is governed by DSM-5.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, although the Veteran's case is governed by DSM-5, as the DSM-IV was in use at the time most of the medical entries of record were made, the Board finds that the assigned GAF scores remain relevant for consideration in this appeal.

A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A GAF score ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms OR some difficulty in social, occupational, or school functioning.  A GAF of 71 to 80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF of 81 to 90 would indicate absent or minimal symptoms and a GAF of 91 to 100 would indicate superior functioning in a wide range of activities; no symptoms.
 
While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran was provided a VA examination in April 2009.  He reported that he had trouble sleeping due to nightmares from his service in the Philippines and Iwo Jima and was easily upset.  He also reported intrusive thoughts every day, mild anxiety, was easily startled, hypervigilant, and was intolerant of crowds.  He lived with his wife and was close with his family to include his children and grandchildren.  Further, he did chores around the house, had a few friends, and went to church.  

Upon examination, the VA examiner reported that the Veteran was alert, cooperative, and causally and appropriately dressed.  Moreover, the Veteran's mood was tense, and he was tearful when reporting his stressful situations.  His affect was appropriate and he did not have suicidal or homicidal ideation.  There was no impairment of thought processes or communication as well as no delusions, hallucinations, ideas of reference, or suspiciousness.  His memory, insight, judgment, intellectual capacity, and orientation were adequate.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 54.  The examiner further noted that the Veteran's PTSD was moderate and that his psychiatric symptoms result in some impairment of employment and social functioning.  

The Veteran was afforded another VA examination in June 2012.  He continued to report a good relationship with his family as well as 1 or 2 close friends.  He also enjoyed working in the yard, dancing with his wife, exercising, and meeting friends at McDonald's for breakfast.  However, the examiner also noted the Veteran's report that his concentration had deteriorated and that he continued to have nightmares which resulted in sleep impairment.  The examiner documented the Veteran's PTSD symptoms which included panic attacks that occur weekly or less often and chronic sleep impairment.  The examiner further indicated that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 60.  

The Board also notes that a VA Disability Benefits Questionnaire dated February 2015 is of record.  The Veteran reported continued re-experiencing of trauma, avoidance reactions, hyperarousal, high startle, hypervigilance, poor sleep patterns, trouble concentrating, pessimism, feeling that the world is more of a dangerous place, loss of interest in activities, and feeling detached from others.  He denied suicidal or homicidal ideation.  The VA examiner noted the Veteran's PTSD symptoms which included depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, and inability to establish and maintain effective relationships.  Although the Veteran's judgment, thought content, insight and thought processing were intact, his affect was flat and dysphoric with poor range.  Notably, the examining psychologist indicated that the Veteran's PTSD was manifested by total occupational and social impairment.

The Veteran has also undergone VA group therapy during the period under consideration which document his depressed mood and social impairment.  Additionally, in July 2010 and November 2012, C.C., M.D., a VA psychiatrist, submitted a letter documenting his history of treatment of the Veteran for many years for the PTSD.  Crucially, Dr. C.C. noted the Veteran's worsening anxiety, irritability, and intrusive memories of combat experiences.  He further noted the Veteran's daily nightmares, diminished interest in once pleasurable activities he used to enjoy, and feeling detached from others.  The Veteran was also unable to establish and maintain interpersonal relationships.  Although he had a few close friends, he became very anxious and irritable when visitors were expected in his home.  Moreover, he avoided social gatherings and could only tolerate socializing for 30 minutes or so before leaving due to apprehension and anxiety.  The Veteran also had worsening memory to the point where he described going to do something then subsequently forgot what he was supposed to do.  He became easily distracted by intrusive thoughts about his combat service which caused him to miss exists or turn offs when driving.  He also had worsening motivation as well as trouble initiating new tasks such as yard work or routine maintenance of his home.  Therefore, Dr. C.C. opined that the Veteran had major impairment in his psychosocial and occupational functioning due to symptoms of PTSD and assigned GAF scores of 40 and 39.  In each letter, Dr. C.C. noted that the impairment described had worsened over the past several years.

The Board also notes a statement submitted by the Veteran's wife in April 2010 which documents the Veteran's PTSD symptoms.  Notably, the Veteran's wife documented the Veteran's sleep impairment and memory loss as well as the Veteran going into a trance-like state.  She also reported that for a number of years, the Veteran would never sit near a window in the evening and would not turn on a light to enter a room unless the shades were down.  Further, he would not sit long during a family gathering and had very few close friends.  
    
Based on the foregoing, the Board resolves the benefit of the doubt in the Veteran's favor and finds that his PTSD is manifested by total occupational and social impairment and that a 100 percent disability rating is warranted during the period under consideration.  In this regard, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 100 percent rating.  See 38 C.F.R. § 4.7 (2016).  

The Board acknowledges the reports of the April 2009 and June 2012 VA examiners which indicate that the Veteran's PTSD is between mild and moderate severity.  However, the Board finds the July 2010 and November 2012 reports submitted by Dr. C.C. to be of greater probative value with regard to the severity of the Veteran's PTSD as well as the April 2010 report of symptoms by the Veteran's wife which indicate the Veteran's PTSD is of major severity.  Pertinently, Dr. C.C. has treated the Veteran for PTSD for many years and is therefore familiar with the Veteran's medical history.  On the contrary, the VA examiners minimally noted the Veteran's ongoing PTSD treatment and indeed, did not address the report of Dr. C.C.  Further, as discussed above, Dr. C.C. documented the Veteran's PTSD symptoms which were of "major" impairment in social and occupational functioning and included nightmares, intrusive thoughts, irritability, feeling detached from others, avoidance of social gatherings, and memory loss.  Also, the Veteran's wife similarly indicated that the Veteran's PTSD symptoms included sleep impairment, grossly inappropriate behavior, and social isolation.  The Board further reiterates the findings of the February 2015 Disability Benefits Questionnaire which indicate the Veteran's PTSD is manifested by total occupational and social impairment and his symptoms include depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, and inability to establish and maintain effective relationships.  Notably, the Board finds that these symptoms have been consistently reported during the period under consideration, in particular from the aforementioned reports by Dr. C.C. and statement from the Veteran's wife.  In light of the foregoing, the Board finds that the April 2009 and June 2012 VA examinations are of minimal probative value in evaluating the Veteran's increased rating claim, and that the remainder of symptoms reported during the period under consideration are congruent with a 100 percent disability rating.  

The evidence also demonstrates some psychiatric symptomatology contemplated by the 100 percent schedular rating throughout the rating period from September 10, 2008 to February 10, 2015, which is relevant because it tends to show total occupational and social impairment.  For example, the reports by Dr. C.C. and statement from the Veteran's wife indicate that the Veteran's PTSD cause occasional difficulty in performing activities of daily living and intermittent inability to perform activities of daily living.  Additionally, the evidence indicates that the Veteran demonstrates an abnormal thought process because he continued to be preoccupied with his stressors, which approximates the psychiatric symptom of gross impairment of thought processes.  Further, the Veteran's wife's report of the Veteran not sitting near a window in the evening and not turning on a light to enter a room unless the shades were down arguably approximates grossly inappropriate behavior.  

The Board also observes that the Veteran has been assigned GAF scores between 39 and 60, which is indicative of some impairment in reality testing or communication to moderate impairment.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 100 percent rating. 

Accordingly, in consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD disability picture more closely approximates total occupational and social impairment due to PTSD symptomatology; therefore, an initial rating of 100 percent for PTSD is warranted for the rating period from September 10, 2008 to February 10, 2015.  38 C.F.R. 
§§ 4.3, 4.7. 

Because the Veteran is in receipt of the maximum schedular rating of 100 percent, which recognizes total occupational and social impairment and GAF scores indicating serious symptoms of PTSD during the period, there is no additional impairment possible that is not recognized by the schedular rating criteria.  As there is no higher schedular or extraschedular rating legally possible, the extraschedular rating provisions at 38 C.F.R. § 3.321(b)(1) (2016), which are only for application when the schedular rating is less than total (100 percent), are not potentially applicable in this case.  Further, all the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's total occupational and social impairment are specifically included in the rating schedule, as the assigned 100 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria (which incorporate the DSM-IV criteria).  38 C.F.R. § 4.125 (2016).     



TDIU

A TDIU may be assigned "where the schedular rating is less than total" when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
 § 3.340(a)(1)(2016).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating. 
38 C.F.R. § 3.340(a)(2) (2016).

Because a 100 percent schedular rating for PTSD for the remaining initial rating period from September 10, 2008 to February 10, 2015 is now granted, and a 100 percent rating for PTSD was previously granted effective from February 11, 2015 forward, there remains no rating period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16(a).  For this reason, the issue of entitlement to a TDIU at any time during the TDIU rating period (i.e., from September 10, 2008 forward) is now rendered moot.  The question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16. 

The contention during the course of this appeal was that the Veteran's service-connected PTSD rendered him unemployable, and the 100 percent schedular rating throughout the rating period specifically contemplates total unemployability (i.e., total occupational impairment) due to PTSD.  Aside from PTSD (now rated at 100 percent from September 10, 2008 forward), service connection is in effect for a bilateral hearing loss disability, rated at 10 percent, and tinnitus, rated at 10 percent. The Veteran has not contended, and the evidence does not otherwise show, that any service-connected disability other than PTSD, either alone or in combination with the other service-connected disabilities, is of such a severity so as to preclude substantially gainful employment. 

The facts presented in this case are distinguishable from the Bradley v. Peake, 
22 Vet. App. 280 (2008) case because in this case the Veteran does not contend, and the evidence does not show, that any service-connected disability or disabilities other than the disability for which a 100 percent schedular rating is assigned (i.e., PTSD) render the Veteran unemployable.  Under the facts presented in that case, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  If the Veteran were to be awarded a TDIU ("total" rating) based on service-connected PTSD rendering him unemployable for any time during the rating period, it would 
impermissibly result in the same disability being "counted twice" in the assignment of a total rating, as it would be rating the "total occupational impairment" twice.  See generally 38 C.F.R. § 4.14.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU must be dismissed as moot.

Earlier effective date for DEA benefits

The Veteran asserts that he is entitled to an effective date prior to February 11, 2015 for eligibility for DEA benefits.  For the purposes of DEA benefits, basic eligibility exists if a veteran was discharged from service under conditions other than dishonorable, and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty.  Id.  

Above, the Board found that the Veteran is entitled to a 100 percent disability rating for PTSD effective September 10, 2008 which is the effective date of service connection.  As such, the Board finds that the Veteran is entitled to DEA benefits from September 10, 2008 as he has a permanent and total service-connected disability effective from this date.  The Board further finds that entitlement to an effective date prior to September 10, 2008 for DEA benefits is not warranted.  Since eligibility for DEA benefits is predicated on a finding of permanent and total disability, in this case, the effective date of such eligibility cannot precede the date permanent and total disability was awarded.  Accordingly, an effective date of September 10, 2008 and no earlier for DEA benefits is granted.


ORDER

Entitlement to an initial schedular rating for PTSD of 100 percent for the entire initial rating period is granted, subject to the laws and regulations governing monetary awards. 

The appeal on the issue of TDIU, having been rendered moot, is dismissed.

Entitlement to an effective date of September 10, 2008 for the award of DEA benefits is granted, subject to the laws and regulations governing monetary awards




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


